DIXON, Chief Judge
(concurring in part and dissenting in part):
I dissent from the majority’s conclusion that appellant’s plea of guilty to solicitation was provident and that the sentence in this case is appropriate.
Although I have no difficulty concluding appellant’s attempts to persuade his minor stepdaughter to permit him to view her naked body is service discrediting conduct, my interpretation of current military law persuades me the facts here do not support the offense of solicitation. This Court recently held “the offense of solicitation requires that the person being solicited understand the request as one to engage in crime.” United States v. Davis, 39 M.J. 1110 (A.F.C.M.R.1994). Existing military precedent holds that solicitation is a specific intent crime, requiring that the solicitor intend that the other person commit some crime. United States v. Mitchell, 15 M.J. 214, 216-17 (C.M.A.1983).
It appears from my reading of Davis and the recent Higgins1 decision of the United States Court of Military Appeals, that solicitation in violation of Article 134 cannot occur unless the person solicited knows that he or she could be prosecuted for an offense if the solicited act is committed. If so, we must find appellant’s plea improvident because his stepdaughter could not be prosecuted for complying with appellant’s request in this case. The stepdaughter could not be prosecuted for committing indecent liberties with herself. I believe the better rule for a solicitation offense under Article 134 is that solicitation occurs if either the solicitor or the one being solicited could be prosecuted for a crime if the person solicited does what is requested.2 However, that is not the law and we are bound to follow the law. Accordingly, I would set aside the specification charging appellant with solicitation.3
Regardless of whether the solicitation were set aside, I would find the sentence to confinement for 18 years inappropriately severe. I certainly cannot condone the cruelty of appellant’s conduct toward his stepdaughter but do not believe under the totality of these facts and circumstances that such a lengthy sentence to confinement is fair, just, or in keeping with the best interests of our justice system. Although the sentence received by the appellant did not exceed the maximum allowed by law, a legal sentence is not necessarily an appropriate sentence. United States v. Baker, 29 M.J. 126 (C.M.A.1989). Despite the seemingly disgusting array of offenses set forth in the opening paragraph of the majority opinion, I cannot ignore the fact that, given the range of sentences we see in far more serious cases, this sentence is way out of line.
Make no mistake about it, the evidence shows the accused to be a despicable parent who viewed and treated his stepdaughter as a sex object. He clearly deserves harsh punishment, but I can find no justification for such a lengthy confinement. Contrary to the inferences which might be drawn from the offenses for which he was convicted, appellant did not secretly entice small children into sex acts by giving them alcohol, was not a notorious drug abuser, and did not display violent behavior. Rather while stationed in *865the Philippines, he allowed his teenage children and one of their Mends to routinely use alcohol in his own home, once gave his stepdaughter $5.00 and suggested she use it (which she did not) to buy marijuana as she was going out with Mends, and once committed the “indecent act” of hugging his son’s teenage girlMend and kissing her on the lips, presumably with her consent. Appellant’s acts of misconduct with his stepdaughter in Texas are admittedly more serious but fail to convince me that this sentence is appropriate.
On several occasions while living in Texas, appellant inappropriately hugged, kissed and rubbed against his stepdaughter’s body. On one occasion, he had his stepdaughter take 5 pills of Ritalin, a prescription-only drug used to treat children for hyperactivity. While she was feeling the effects of the drug, he massaged her back and legs with a fur glove and electric massager. On several occasions, appellant touched, fondled, and kissed his stepdaughter’s bare breasts. He urged her to let him watch her shower and to see her naked, but she refused. While appellant’s conduct with his stepdaughter was without question inappropriate, indecent, and criminal, in my opinion, it did not extend to the type of aggravated sexual involvement which warrants appellant’s removal from society for 18 years.
I believe it is the responsibility of this Court to review sentences to ensure that those imposed in comparable cases are not grossly disproportionate. Article 66(c), UCMJ. Although this is a clearly distasteful case of child sexual abuse, it does not involve the same magnitude of depraved and lewd behavior that this Court has seen in the cases we have reviewed in recent years. The principal object of appellant’s sexual advances was his teenage stepdaughter. Although his improper advances were of a disgusting nature, they did not involve carnal knowledge, sodomy, any penetration of the victim, or any exposure or touching of genitals. Giving due consideration to the fact that appellant has 19$ years of honorable service with no previous convictions, no record of nonjudicial punishment, and has lost his rights to retire, I find 18 years of confinement in this situation to be clearly excessive.
I stop short of agreeing with appellant’s contention that the prosecution argument, which drew no defense objection, exceeded the bounds of fair comment and constituted plain error. However, I am concerned that it was potentially misleading and therefore may have contributed to an excessive sentence. In my view, it incorrectly portrayed appellant as someone “who threatens little girls with violence if they dare resist,” and as someone who considers “everyone’s a victim.” Finally, I am not persuaded that appellant’s entry into a pretrial agreement to limit confinement to no more than 20 years is any indication, in this case, that imposition of confinement for 18 years would constitute an appropriate sentence. I would not approve any sentence in this ease which consists of confinement in excess of 12 years.

. United States v. Higgins, 40 M.J. 67 (C.M.A.1994).


. I find no justification for relieving an accused of criminal responsibility when the accused has the requisite criminal intent and asks another to commit an act which would constitute a crime solely because the lack of knowledge on the part of the person solicited. In my view, a solicitation by a military member for someone else to do something that, if done, would constitute a crime is service discrediting conduct. It makes no sense to me to require the person solicited to know that he or she has been asked to engage in a criminal endeavor. There is an even greater risk that a crime will be committed when the person asked to do something does not know that a crime will result. Why then should we protect an accused from prosecution for solicitation merely because the accused chooses to keep the person solicited in the dark about the criminal activity, or because the accused intentionally misleads the person solicited into believing the requested act is legally permissible.


. Philosophically I would like to concur in the result reached by the majority because I believe appellant's solicitation of his stepdaughter to let him view her naked body is a crime; however, her knowledge and understanding of the “improper purpose” behind his request does not satisfy the requirement that she understand that she is being asked to commit a crime.